Citation Nr: 0828787	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-17 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for a right shoulder 
disability.

5.  Entitlement to service connection for left knee 
disability.

6.  Entitlement to service connection for right knee 
disability.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active duty with the Army National Guard from 
February 1988 to April 1988, inactive duty training from 
April 1988 to June 1989, active duty from June 1989 to August 
1989, inactive duty training from August 1989 to March 1990, 
and active duty from March 1990 to November 1991.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
headaches, a back disability, left and right shoulder 
disabilities, and left and right knee disabilities.  It also 
comes on appeal from an October 2007 rating decision of the 
same RO that denied service connection for PTSD.


FINDINGS OF FACT

1.  A back disability was initially demonstrated years after 
service and has not been shown by competent clinical evidence 
of record to be causally related to the veteran's military 
service.

2.  Post-traumatic and sinus headaches were demonstrated in 
service, and have not been dissociated, by competent clinical 
evidence of record, from a current chronic headache 
disability.

3.  Right shoulder sprain was diagnosed in service, and has 
not been dissociated by competent clinical evidence of record 
from current right shoulder arthritis.

4.  A current left shoulder disability has not been 
demonstrated by competent clinical evidence of record.

5.  Clear and unmistakable evidence of record establishes 
that left knee internal derangement, status post arthroscopy 
with removal of bucket handle degenerated portion of the 
medial meniscus, pre-existed service, and was not chronically 
aggravated by military service.

6.  There has been no demonstration by competent clinical 
evidence of record that the veteran has a current right knee 
disability.

7.  Competent evidence of record demonstrates that the 
veteran has PTSD due to a reported stressor consistent with 
the circumstances of his military service.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in, or aggravated by, 
active service.  
38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

2.  A chronic headache disability was incurred in active 
service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

3.  Right shoulder arthritis was incurred in active service.  
38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).

4.  A left shoulder disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

5.  A pre-existing left knee disability was not aggravated by 
active service.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2007).

6.  A right knee disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

7.  PTSD was incurred in active service.  38 U.S.C.A. §§ 101, 
1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA issued letters in July 2005, March 
2006, and April 2007 from the agency of original jurisdiction 
(AOJ) to the appellant that informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence and provided him 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in the event of award of 
any benefit sought.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was issued after the initial AOJ adjudication of the claims.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service personnel and medical records, private 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.

Legal Criteria 

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).  

If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Additionally, under 38 U.S.C.A. § 1111, a veteran is afforded 
a presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service. That presumption can be rebutted by clear 
and unmistakable evidence that such a disability existed 
prior to service and was not aggravated by service. See 
Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b) 
(1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability. See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993). In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened. See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b); 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat- related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence. 38 U.S.C.A. § 1154(a). 

1.  Back 

The veteran asserts that service connection is warranted for 
a back disability.  In this regard, in order to establish 
service connection on a direct-incurrence basis the veteran 
must provide evidence of a current disability, an in-service 
injury or disease, and a nexus between the current disability 
and in-service injury or disease.  With respect to a current 
disability, a May 2005 private treatment record demonstrates 
that the veteran complained of experiencing low back pain and 
spasm, which a physician diagnosed as low back pain secondary 
to strain.  However, it is significant to point out that the 
contemporaneous service medical records do not indicate that 
the veteran ever complained of, or was treated for, a low 
back disability.  The Board observes that the May 2005 
physician, opined that "it is at least as likely as not that 
[the veteran's] back pain may have occurred from the injury 
suffered while on active duty."  However, because the 
evidence of record does not demonstrate that the veteran ever 
experienced an in-service back injury, the Board finds that 
such opinion is based on an unsupported factual premise and 
is, thus, not probative, competent evidence.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993); see also Miller v. West, 
11 Vet. App. 345, 348 (1998).  Therefore, in the absence of 
any evidence to the contrary, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's current back disability, initially demonstrated in 
2005, years after the veteran's separation from service, is 
etiologically related to service. 

In conclusion, although the veteran asserts that he has a 
current back disability that is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  The negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran has a current back disability as a result of his 
service.  The Board has considered the doctrine of giving the 
benefit of the doubt to the veteran, under 38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2007), but does not find 
that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a back disability and the 
claim must be denied.

2.  Headaches

The veteran asserts that service connection is warranted for 
headaches.  With respect to a current disability, the record 
reflects that that the veteran has complained of experiencing 
headaches since 2005.  His service medical records also 
reflect he complained of experiencing headaches after hitting 
his head on a bunk during an altercation in July 1989.  He 
was diagnosed with a concussion.  The veteran was also 
diagnosed with cephalalgia, probably sinusitis and post-
traumatic headaches in July 1990.  He also complained of 
experiencing recurrent frontal headaches in July 1990, which 
the examiner indicated was suspected sinusitis.  Further, in 
September 1991, the veteran complained of experiencing 
headaches after hitting his head in a diving accident.

As to the etiology of the veteran's headaches, in May 2005, a 
private physician report that the veteran had a mixed picture 
as far as his headaches were concerned.  According to the 
examiner some were "sinus related but he does have a picture 
of post-traumatic headaches as well."  Additionally, the 
examiner, who indicated that he had reviewed the veteran's 
file, stated that the veteran seemed to be having headaches 
about "half the days out of the month" and about half of 
these are probably related to his post-traumatic headaches.  
He further opined that, "[i]t is at least as likely as not 
that about 50% of the headaches he is having may be the 
result of the head injury which he suffered while he was on 
active duty."

However, in January 2006, a VA examiner, after a review of 
the veteran's claims file, opined that he would have to 
"resort to mere speculation to indicate that the veteran's 
current headaches, are related to his injury in the 
service."  In reaching this conclusion, the examiner noted 
that:

The veteran's headaches that were 
identified in the service medical 
records, were all listed to be of post 
trauma origin.  There did seem to be a 
final endpoint with those headaches, and 
no further medical entries were 
identified.  The veteran does not 
complain of that type of headache at this 
point in time, in fact he did not mention 
that episode during today's interview.  
The veteran's current history is 
suggestive of elements of a migraine type 
headache, as well as elements of a 
tension type headache.  The symptoms have 
strong overlap, and are not unravel-able.  
A note from his civilian provider in 
Grand Island indicated that he also had 
some sinus headaches, that history was 
not identified during today's interview 
and examination.  Due to the strong 
overlap between all of these different 
types of headaches, it would require this 
medical examiner to resort to mere 
speculation to indicate that the 
veteran's current headaches, are related 
to his injury in service.  It does 
appear, however, that the veteran no 
longer has the type of headache that he 
had while on active duty.

In weighing all of the medical evidence of record, the Board 
observes that both opinions are highly probative, competent 
clinical evidence.  The Board finds that both opinions are 
not dispositive and thus it cannot be ruled out that the 
veteran's current headaches are related to either his in-
service post-traumatic and/or sinus headaches.  Therefore, 
with resolution of doubt in the veteran's favor, the Board 
concludes that the competent evidence of record establishes 
that the veteran's current headache disability is related to 
his active military service.  38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2007).
 
3.  Right Shoulder

The veteran asserts that service connection is warranted for 
a right shoulder disability.  With respect to a current 
disability, the record reflects that in May 2005, a private 
physician diagnosed the veteran with right shoulder 
degenerative disease, secondary to previous injury.  With 
respect to an in-service injury or disease, a June 1990 
service medical record reflects that the veteran injured his 
right shoulder while pitching at a baseball game.  He was 
assessed as having a sprain.

As to the etiology of the veteran's current right shoulder 
disability, in May 2005, the aforementioned physician opined 
that "[i]t is at least as likely as not that his right 
shoulder condition and arthritis is a result of the injury 
suffered while on active duty."  However, contrary to such 
opinion, is that of a VA examiner, who in January 2006, 
opined that the veteran's current right shoulder disability 
was not related to service.  In reaching this conclusion, the 
examiner indicated that on examination that day the veteran 
did not address his in-service injury, but "stated that his 
right shoulder pain started five to six years ago.  He 
described it as a catching in the back of his right shoulder.  
He did not attribute that to a service related injury."  The 
examiner, who also indicated that the veteran's right 
shoulder disability had never adversely affected the 
veteran's occupation, but had had caused him to stop playing 
softball, further opined that that "because of inadequate 
medical documentation after release from active-duty, the 
veteran's statements, the sequence of events, and the fact 
that the veteran did not mention or reference back to an 
injury on active duty, it is the opinion of this medical 
examiner that the veteran's current right shoulder condition 
is less likely than not related to the injury in service."

In weighing all of the medical evidence of record, the Board 
observes that the May 2005 physician, like the January 2006 
examiner, provided clinical rationale to support his opinion.  
In this regard, the May 2005 private examiner noted the 
veteran's continued complaint of right shoulder pain since 
service.  However, although the January 2006 VA examiner 
noted the veteran reported right shoulder pain that started 
five to six years earlier, the examination report also noted 
that continued right shoulder pain had caused the veteran to 
stop playing baseball from approximately six months after 
service.  In view of the foregoing, the Board finds that the 
evidence is in equipoise as to whether the current right 
shoulder arthritis has been clinically dissociated from the 
right shoulder sprain diagnosed in service.  Hence, with 
resolution of doubt in the veteran's favor, the Board finds 
that the evidence supports a grant of service connection for 
right shoulder arthritis.


4.  Left Knee

The veteran asserts that service connection is warranted for 
a left knee disability.  However, after careful review of the 
evidence of record, the Board finds that clear and 
unmistakable evidence establishes that the veteran's left 
knee disability preexisted service and was not aggravated by 
service.

In this regard, the veteran's service medical records reflect 
that at the time of his February 1988 Army National Guard 
Enlistment examination as well as on his March 1990 
enlistment examination, the veteran reported a history of 
swollen or painful joints, as well as a history of a left 
knee injury and surgery in 1984.  Also of record, are private 
treatment records dated from May 1987 to July 1987 from Good 
Samaritan Hospital in Kearney, Nebraska, which show that the 
veteran injured his knee in 7th grade when he twisted it.  
Such records also show that the veteran was diagnosed with 
left knee internal derangement and underwent diagnostic and 
operative arthroscopy with removal of bucket handle 
degenerated portion of the medial meniscus.  Therefore, based 
on the above-referenced evidence, the Board finds that there 
is clear and unmistakable evidence that the veteran's left 
knee disability, existed prior to the veteran's periods of 
military service.  

Having determined that clear and unmistakable evidence 
establishes that the appellant's left knee disability 
preexisted his initial period of military service, the Board 
must next consider whether clear and unmistakable evidence 
demonstrates that such condition was not aggravated by 
military service.  38 U.S.C.A. § 1111.  

The veteran's service medical records do not reflect any 
complaints of, or treatment for, a left knee disability.  
Moreover, the examiner from the veteran's January 2006 VA 
examination opined that the veteran's current left knee 
disability was not aggravated beyond normal progression.  The 
examiner based his opinion on the "absence of significant 
identification of post service injuries, or pathology, and 
the reality that the veteran is extremely physically 
active."  Therefore, the Board finds that clear and 
unmistakable evidence of record establishes that the pre-
existing left knee disability was not chronically aggravated 
by service.  As such, any presumption of soundness on 
entrance to service, as to a left knee disability, has been 
rebutted.  38 U.S.C.A. § 1111.  

The Board also finds that there has been no demonstration of 
aggravation of pre-existing left knee disability during 
service, pursuant to 38 U.S.C.A. § 1153 (West 2002) and 38 
C.F.R. § 3.306 (2007).  In this regard, the Board again notes 
that the January 2006 VA examiner opined that the veteran's 
current left knee disability was not aggravated beyond normal 
progression.  The examiner based his opinion on the "absence 
of significant identification of post service injuries, or 
pathology, and the reality that the veteran is extremely 
physically active."  Hence, there has been no demonstration 
by competent clinical evidence that the appellant's left knee 
disability increased in severity beyond its natural 
progression during his military service. 

In conclusion, although the appellant asserts that his pre-
existing left knee disability was aggravated during his 
periods of service, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The negative evidence of record is of greater probative value 
than the appellant's statements in support of his claim.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2007), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for left knee disability. 

5.  Right Knee and Left Shoulder

The veteran asserts that service connection is warranted for 
a right knee disability, to include arthritis, as well as a 
left shoulder disability, to include arthritis.  In terms of 
an in-service injury or disease, the veteran's service 
medical records are silent for complaints of, or treatment 
for, a right knee disability or a left shoulder disability.  
With respect to a current disability, the record also does 
not demonstrate that the veteran has complained of, or sought 
treatment for, either a current left shoulder or right knee 
disability.  The medical evidence of record reflects that the 
veteran has only sought treatment for current right shoulder 
and left knee disabilities.  Therefore, as the evidence of 
record does not demonstrate that the veteran has a current 
right knee disability or a current left shoulder disability, 
the Board concludes that an award of service connection is 
not justified.  Support for this conclusion is found in 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) where the 
Court found that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability and in the absence of 
proof of a present disability there can be no valid claim.  

Thus, although the veteran asserts that he has a current 
right knee disability and a current left shoulder disability 
that is related to service, the negative evidence of record 
is of greater probative value than his statements in support 
of his claims.  Therefore, as the competent evidence of 
record fails to establish that the veteran has a current 
right knee disability and/or a current left shoulder 
disability that is related to his active military service, 
the Board finds that the preponderance of the evidence is 
against the veteran's claims for service connection for a 
current right knee disability and a current left shoulder 
disability.  The Board has considered the doctrine of giving 
the benefit of the doubt to the veteran, under 38 U.S.C.A. § 
5107 (West 2002), and 38 C.F.R. § 3.102 (2007), but does not 
find that the evidence is of such approximate balance as to 
warrant its application.

6.  PTSD

The veteran also asserts that service connection is warranted 
for PTSD.  The record demonstrates that the veteran has been 
diagnosed with, and sought treatment for PTSD since 2003.  
With respect to his in-service stressors, the veteran has 
related an incident that occurred in November 1990, in which 
he was involved with a friendly fire incident in Saudi 
Arabia, in which he accidently, non-fatally, shot a fellow 
soldier, who had been sleepwalking outside of the perimeter.  
According to the veteran in a November 2007 statement, he was 
instructed by his superiors to not say a word to anyone about 
the incident and if he did that he would be court-martialed 
and removed from military service.

The Board also observes the veteran has indicated that one of 
his stressors involves his duties while serving as a vehicle 
driver with the 494th Transportation Company, 29th 
Transportation Battalion 101st Airborne Division stationed in 
Saudi Arabia.  According to the veteran, his duties included 
troop transportation and supply and support within the Desert 
Storm Theater.  The veteran specifically related that while 
fulfilling his duties, he witnessed and had to remove the 
burned and/or decapitated bodies of enemy soldiers along the 
Euphrates River Valley, just south of Baghdad.  
According to the veteran, in a November 2007 statement, while 
in a classified region known as "log base charlie" on the 
Euphrates River Valley just south of Baghdad, his unit had to 
clear bunkers and had body bag detail for Iraq soldiers that 
were burned and blown up from Air Cav attacks.  He further 
indicated that he saw images of enemy soldiers leaned over 
steering wheels with basically ashes and some skeletal 
remains in and around the transporters and that he smelled 
the decaying bodies in underground caverns and cave bunkers.  

After a review of the record, the Board concludes that there 
is no evidence that establishes that the veteran engaged in 
combat with the enemy.  In this regard, the veteran's 
personnel records reflect that he served during Operation 
Desert Storm in Saudi Arabia from October 1990 to April 1991 
and that his military occupational specialty was that of a 
vehicle driver.  His service personnel records also reflect 
that the veteran participated in the Defense of Saudi Arabia 
and Liberation and Defense of Kuwait Campaigns.  However, 
such records do not demonstrate that the veteran was actually 
involved in any combat.  Indeed, although the record reflects 
that the veteran received the Southwest Asia Service Medal 
and the Kuwait Liberation Medal, there is no evidence that 
such medals/ribbons were awarded for combat and/ or valor.  
Moreover, the record does not reflect that the veteran was 
awarded any other award or decoration indicative of combat-
related service.  Thus, the Board finds that the evidence of 
record is not sufficient to conclude that the veteran engaged 
in combat activity with the enemy.  

Therefore, as the record does not confirm that the veteran 
had combat activity with the enemy, there must be independent 
evidence to corroborate the veteran's statements as to the 
occurrence of his reported in-service friendly fire incident.  
However, the Board finds that the record does not contain any 
independent evidence that corroborates his statements as to 
the occurrence of that claimed stressor.  The Board notes 
that the RO requested that the U.S. Army and Joint Services 
Records Research Center (JSRRC) research the veteran's 
reported friendly-fire incident.  However, the JSRRC 
indicated that they researched the U. S. Army Operation 
Desert Shield/ Storm combat unit records that were available 
to the agency, but were unable to locate any documentation 
that could verify the veteran's stressor based on the 
information that he had provided.  Additionally, in December 
2007, the RO also requested copies of investigative reports 
for the reported friendly fire incident from the USA Crime 
Records Center.  However, in January 2008, the Center 
reported that there was no record on the information 
provided.  Further, in February 2008, the RO, based in part 
on the findings of the JSRRC and the USA Crime Records 
Center, as well as a review of the veteran's entire personnel 
records, made a formal finding of the lack of information 
required to corroborate the stressors associated with the 
veteran's PTSD claim. 

The Board acknowledges that the record does not demonstrate 
that the RO has attempted to verify the latter stressor 
relative to exposure to dead bodies.  However, the Board 
finds because the evidence of record demonstrates that the 
veteran's military occupational specialty was that of a 
vehicle driver and that he served with the 494th 
Transportation Company while stationed in Saudi Arabia during 
Operation Desert Storm, that it would have been consistent 
with the circumstances of his service for him to have been 
exposed to residual scenes of combat activity, including dead 
bodies, in the fulfillment of his military duties.  See 38 
U.S.C.A. § 1154(a).  Therefore, the Board, in resolving all 
benefit of doubt in the veteran's favor, finds that the 
veteran was exposed to dead bodies while serving in Saudi 
Arabia during Desert Storm.

Thus, the next inquiry is whether the veteran's current PTSD 
diagnosis is based on the reported stressor deemed to be 
verified.  The record reflects that in December 2003 and 
November 2007, both VA and private examiners diagnosed the 
veteran with PTSD, which was based in part on his reported 
exposure to dead bodies during his service in the Gulf War.   
Therefore, because the veteran has been diagnosed as having 
PTSD, which is linked to his in-service experiences during 
Operation Desert Storm, and resolving all benefit of doubt in 
the veteran's favor, the Board finds that the evidence for 
record is sufficient to support a finding of service 
connection for PTSD.  Accordingly, the veteran's claim for 
service connection for PTSD is granted.


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for headaches is granted.

Entitlement to service connection for right shoulder 
arthritis is granted.

Entitlement to service connection for left shoulder 
disability is denied.

Entitlement to service connection for right knee disability 
is denied. 

Entitlement to service connection for left knee disability is 
denied. 

Entitlement to service connection for post-traumatic stress 
disorder is granted.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


